DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-40 are pending.

Specification
The disclosure is objected to because of the following informalities: 
The specification lists “glycidyl functions” are crosslinking agents on page 8, line 20. However, glycidyl is a group and not a compound/agent.
On page 13, lines 23-27, page 19, lines 1-5, pages 31, lines 15-19, and page 45, lines 21-25 the specification teach that the lithium salt may be bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(trifluoromethanesulfonyl)imide, and lithium trifluoromethanesulfonimide (LiTFSI). However, all these three compounds are identical and are represented by the formula LiN(CF3SO2)2.
The examiner suggests that the limitation “Li-fluoroalkyl-phosphates (LiPF3(CF2CF3)3)” on page 13, line 25, page 19, line 3, page 31, line 17, and page 45, line 23 is amended to read “Li-fluoroethyl-phosphate (LiPF3(CF2CF3)3)”.
The limitations “isobomyl methacrylate” and “isobomyl acrylate” on page 8, lines 21-22 should be corrected to read “isobornyl methacrylate” and “isobornyl acrylate”.
The specification recites “Tavorite compound LiMPO4F” on page 15, line 3 and on page 46, line 21. However, Tavorite is represented by the formula LiFe3+(PO4)(OH) (see the attached “Tavorite”).
Appropriate correction is required.
Claim Objections
Claims 1-39 are objected to because of the following informalities:  
The examiner suggests that the limitation “wherein said elastic polymer protective layer comprises a high-elasticity polymer having a thickness from 2 nm to 200m, a lithium ion conductivity from 10-8S/cm to 5 x 10-2S/cm at room temperature, and a fully recoverable tensile elastic strain of at least 5% when measured without any additive or filler dispersed therein” in claim 1 is amended to read “wherein said elastic polymer protective layer comprises a high-elasticity polymer, has a thickness from 2 nm to 200m, a lithium ion conductivity from 10-8S/cm to 5 x 10-2S/cm at room temperature, said high-elasticity polymer has a fully recoverable tensile elastic strain of at least 5% when measured without any additive or filler dispersed therein”.
In claim 5, the limitation “R1 and R2 are organic” should be amended to recite “R1 and R2 are organic groups”.
The limitations “isobomyl methacrylate” and “isobomyl acrylate” in claim 10 should be corrected to read “isobornyl methacrylate” and “isobornyl acrylate”.
Claim 23 recites that the lithium salt may be bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(trifluoromethanesulfonyl)imide, and lithium trifluoromethanesulfonimide (LiTFSI). However, all these three compounds are identical and are represented by the formula LiN(CF3SO2)2.
Claims 2-4, 6-9, 11-22, and 24-39 are objected to as being dependent on the objected claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 6, 8, 10, 11, 13, 15, 20, 28, 29, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 10 recites the broad recitation “a derivative compound of acrylic acid, a derivative compound of methacrylic acid”, and the claim also recites “poly(diethanol)diacrylate, poly(ethyleneglycol)dimethacrylate, poly(diethanol)dimethacrylate, poly(ethylene glycol)diacrylate, N,N-methylene bisacrylamide, poly(potassium 1-hydroxy acrylate) (PKHA), N,N’-Methylenebisacrylamide (MBAAm), Ethylene glycol dimethacrylate (EGDMAAm), isobornyl methacrylate, methyl methacrylate, isobornyl acrylate, ethyl methacrylate, isobutyl methacrylate, n-Butyl methacrylate, ethyl acrylate, 2-Ethyl hexyl acrylate, n-Butyl acrylate” which is the narrower statement of the range/limitation. 
Claim 11 recites the broad recitation “an amide group”, and the claim also recites “an acrylic amide group” which is the narrower statement of the range/limitation.
Claim 13 recites the broad recitation “lithium-containing titanium oxide”, and the claim also recites “lithium titanate” which is the narrower statement of the range/limitation. Lithium titanate is represented by the formula Li2TiO3, and it is a lithium-containing titanium oxide.
Claim 13 recites the broad recitation “lithium transition metal oxide”, and the claim also recites “lithium titanate, lithium manganate, lithium titanium niobate” which is the narrower statement of the range/limitation. Ti, Nb, and Mn are transitional metals, so lithium titanate (Li2TiO3), lithium manganate (LiMnO2), and lithium titanium niobate are lithium transition metal oxides.
Claim 15 recites the broad recitation “phosphorus-based flame retardant”, and the claim also recites “phosphate flame retardant” which is the narrower statement of the range/limitation.
Claim 20 recites the broad recitation “phosphate-type”, and the claim also recites “sodium superionic conductor (NASICON)type” which is the narrower statement of the range/limitation. NASICON is a compound of formula AM2(PO4)3, which is a phosphate (see page 41, line 4 of the specification of the instant application).
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the formula (N=PR1R2)n, but does not define the coefficient “n”.
Claim 5 recites the limitation “small phosphazene rings”. However, the term “small” is a subjective term, and the specification does not supply any standard for measuring the scope of the term.
Claim 6 defines a substituent R, but the compounds of Chemical Formulas 1-4 do not contain a substituent R, but only R1 and R2.
Claim 6 recites the Chemical Formulas 2 and 3:

    PNG
    media_image1.png
    148
    261
    media_image1.png
    Greyscale
, but does not define the coefficient “n”.
Claim 8 recites the limitation "the reactive phosphazene compound" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites that the crosslinking agent may be “glycidyl functions”. However, glycidyl represents a group and not a compound/agent.
Claim 28 recites lithium transition metal silicates of formulas Li2MSiO4 or Li2MaxMbySiO4, wherein M or Ma may be VO. However, there is no transition metal with the symbol VO.
Claim 29 recites the limitation “Tavorite compound LiMPO4F”. However, a Tavorite compound is represented by the formula LiFe3+(PO4)(OH) (see the attached “Tavorite”).
Claim 29 lists a silicate compound Li2MSiO4 and a borate compound LiMBO3 as choices of phosphate or oxides. However, these compounds are not oxides or phosphates. It is not clear if these compounds may be comprised in addition to phosphates and oxides.
Claim 32 recites the limitation “wherein the reactive or nonreactive hydrocarbon group contains at least one reactive group”. It is not clear what is the difference between a reactive and a nonreactive hydrocarbon group if both contain a reactive group.
It is not clear what is the inventor claiming as the invention in claims 5, 6, 8, 10, 28, 29, and 32.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 34-39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 34 refers to a process of manufacturing the elastic polymer protective layer of claim 1. However, claim 1 is directed to a lithium secondary battery comprising an elastic polymer protective layer.
Therefore, claim 34 fails to include all the limitations of claim 1.
 Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
	Claims 35-39 are rejected as being dependent on the rejected claim 34.
Allowable Subject Matter
Claim 40 is allowed.
Claims 1-4, 7, 9, 12, 14, 16-19, 21, 22-27, 30, 31, and 33 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Watanabe et al. (US 2002/0147467) teach that a polymer may be used in an electrolyte in addition to an organic solvent, and the polymer may be crosslinked phosphazene (par.0042-0043).
Gering et al. (US 2013/0196223) teach an electrode comprising a polyphospazene cyclomatrix, wherein the cyclomatrix comprises a plurality of phosphazene compounds and a plurality of crosslinkages (abstract).
He et al. (US 2019/0372148) teach that a heat resistant spacer layer may be bonded or adhered to the anode, wherein the layer comprises a lithium conducting polymer matrix and particles of an inorganic material dispersed in or bonded by the polymer matrix, and wherein the spacer layer has a thickness of 10nm to 100 m and the polymer matrix has a lithium conductivity from 10-8 S/cm to 5 x 10-2 S/cm (par.0031-0032). The polymer matrix may contain poly bis-methoxy ethoxyethoxide phosphazene (par.0066).
	However, the references above fail to teach the battery of claim 1 and the composite layer of claim 40.
There are no prior teachings that would motivate one of ordinary skill to modify any of the references above and obtain the battery of claim 1 and the composite layer of claim 40 of the instant application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/           Primary Examiner, Art Unit 1722